TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-19-00479-CV



                                          J. T., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


           FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-FM-18-004017, THE HONORABLE DARLENE BYRNE, JUDGE PRESIDING


                             MEMORANDUM OPINION


               J.T. appeals from the trial court’s decree terminating his parental rights to his

child.1 See Tex. Fam. Code § 161.001. Following a bench trial, the trial court found by clear

and convincing evidence that statutory grounds for terminating his parental rights existed and

that termination was in the child’s best interest. See id. § 161.001(b)(1)(D), (E), (N), (Q), (2).

               On appeal, J.T.’s court-appointed attorney has filed a motion to withdraw and a

brief concluding that the appeal is frivolous and without merit.2 See Anders v. California,


       1
         We refer to appellant, who is the father of the child, by his initials only. See Tex. Fam.
Code § 109.002(d); Tex. R. App. P. 9.8.
       2
           In his brief, appellant’s counsel states that the trial court’s findings as to the statutory
grounds for termination of J.T.’s parental rights included a finding as to subsection (O) and
addresses the sufficiency of the evidence to support that finding. See Tex. Fam. Code
§ 161.001(b)(1)(O) (providing statutory ground to terminate parental rights based on parent’s
failure “to comply with the provisions of a court order that specifically established the actions
necessary for the parent to obtain the return of the child who has been in the permanent or
386 U.S. 738, 744 (1967); Taylor v. Texas Dep’t of Protective & Regulatory Servs.,

160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in

appeal from termination of parental rights). The brief meets the requirements of Anders by

presenting a professional evaluation of the record demonstrating why there are no arguable

grounds to be advanced on appeal. See 386 U.S. at 744; Taylor, 160 S.W.3d at 646–47.

Appellant’s counsel has certified to this Court that he provided J.T. with a copy of the Anders

brief and motion to withdraw as counsel and informed him of his right to examine the appellate

record and to file a pro se brief. To date, J.T. has not filed a pro se brief. The Department of

Family and Protective Services has filed a response to the Anders brief, stating that it will not file

a response unless this Court requests one.

               Upon receiving an Anders brief, we must conduct a full examination of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75,

80 (1988). We have reviewed the entire record, including the Anders brief submitted on J.T.’s

behalf, and have found nothing that would arguably support an appeal. We agree that the appeal

is frivolous and without merit. Accordingly, we affirm the trial court’s decree terminating J.T.’s

parental rights. We deny counsel’s motion to withdraw.3



temporary managing conservatorship of the Department of Family and Protective Services for
not less than nine months”). The final decree of termination, however, does not include a finding
as to subsection (O) to support termination of J.T.’s parental rights.
       3
           See In re P.M., 520 S.W.3d 24 (Tex. 2016) (per curiam). In In re P.M., the Texas
Supreme Court held that the right to counsel in suits seeking the termination of parental rights
extends to “all proceedings in [the Texas Supreme Court], including the filing of a petition for
review.” Id. at 27. Accordingly, counsel’s obligation to J.T. has not yet been discharged. See
id. If J.T., after consulting with counsel, desires to file a petition for review, counsel should
timely file with the Texas Supreme Court “a petition for review that satisfies the standards for an
Anders brief.” See id. at 27–28.


                                                  2
                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Kelly

Affirmed

Filed: September 24, 2019




                                              3